Order entered March 8, 2021




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                             No. 05-19-01573-CR
                             No. 05-19-01574-CR

               CHRISTOPHER GERARD PRUITT, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

              On Appeal from the 282nd Judicial District Court
                           Dallas County, Texas
             Trial Court Cause Nos. F18-55426-S & F18-55425-S

                                    ORDER

      Appellant’s brief was initially due on August 12, 2020.      On counsel’s

motions, we granted four extensions of time, having considered the Texas Supreme

Court’s ongoing direction to liberally allow extensions of time due to the COVID-

19 pandemic, making appellant’s brief due on March 1, 2021. To date, no brief has

been filed, and we have had no further communication from appellant.

      We ORDER the trial court to conduct a hearing to determine why

appellant’s brief has not been filed. In this regard, the trial court shall make
appropriate findings and recommendations and determine whether appellant

desires to prosecute these appeals, whether appellant has abandoned the appeals, or

whether appointed counsel has abandoned the appeals. See TEX. R. APP. P. 38.8(b).

If the trial court cannot obtain appellant’s presence at the hearing, the trial court

shall conduct the hearing in appellant’s absence. See Meza v. State, 742 S.W.2d

708 (Tex. App.–Corpus Christi 1987, no pet.) (per curiam). If appellant is indigent,

the trial court is ORDERED to take such measures as may be necessary to assure

effective representation, which may include appointment of new counsel.

      We ORDER the trial court to transmit a record of the proceedings, which

shall include written findings and recommendations, to this Court within

TWENTY DAYS of the date of this order.

      We DIRECT the Clerk to send copies of this order to the Honorable Amber

Givens, Presiding Judge, 282nd Judicial District Court; to Valencia Bush; and to

the Dallas County District Attorney’s Office, Appellate Division.

      These appeals are ABATED to allow the trial court to comply with the

above order. The appeals shall be reinstated twenty days from the date of this order

or when the findings are received, whichever is earlier.



                                             /s/    ROBERT D. BURNS, III
                                                    CHIEF JUSTICE